Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 1 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 2 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 3 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 4 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 5 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 6 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 7 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 8 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document      Page 9 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document     Page 10 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document     Page 11 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document     Page 12 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document     Page 13 of 14
Case 3:18-bk-32728   Doc 18    Filed 12/17/18 Entered 12/17/18 13:04:22   Desc Main
                              Document     Page 14 of 14
